IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

BENJAMIN FELDMAN, )
Petitioner, §

v. § C.A. No. 2017-0253-AGB
YIDL TRUST, §
Respondent. §

ORDER DENYING RESPONDENT’S MOTION FOR RELIEF
FROM THE COURT’S ENTRY OF JUDGMENT

WHEREAS:

A. On March 5, 2018, the court granted petitioner Benjamin Feldman’s
motion for summary judgment under Court of Chancery Rule 56 for dissolution of
Royston, Inc. (“Royston” or the “Company”) under 8 Del. C. § 273 and appointed a
Receiver to dissolve the Company.l

B. On April 6, 2018, the Receiver submitted a plan of dissolution for

Royston (the “Plan”), Which the court approved on April 9, 2018.2

 

l Dkt. 39 & 40. Because a party (Benjamin Feldman) and relevant non-parties (Howard,
Roberta, and Andrew Feldman) share a surname, I refer to them by their first names. No
disrespect is intended.

szt. 50& 51.

C. In a letter dated April 17, 2018, Howard Feldman, a trustee of
respondent YIDL Trust (the “Trust”), requested that the court “dismiss the case and
. . . direct [the Receiver] to stop any actions” due to “two new revelations.”3 First,
Howard argued for the first time that the estate of his deceased son, Andrew
Feldman, legally owns 100% of Royston’s stocl785 A.2d 625, 634 n.9 (Del. 2001).
5

‘extraordinary situation or circumstances,”’ which requires “extrerne hardship
where relief would not be available under any of the other provisions.”12

8. Howard has raised a concern, albeit belatedly, over the true ownership
of Royston. In its Answer, the Trust admitted that the Trust and Benjamin are each
50% stockholders of the Company.13 Now, however, Howard argues that Royston
only has one stockholder, Andrew’s estate, so the court would not have the power to
order Royston’s dissolution under 8 Del. C. § 273.14

9. Putting aside that this contention squarely contradicts a series of facts

that the Trust judicially admitted,15 the contention fails to provide a basis for relief

under Rule 60(b)(6) for the independent reason that Benjamin qualifies as a

 

12 Scureman v. Judge, 1998 WL 409153, at *5 (Del. Ch. June 26, 1998) (emphasis in
original and citations omitted).

13 Answer 11 1.

14 In a second letter he filed with the court, dated April 25, 2018, Howard suggests that title
to the Company’s primary asset, the M/V Nervous Wreck (the “Boat”), is held by Key
Bank. Dkt. 57. The Trust, however, previously admitted that the Company’S “principal
and only asset is a boat named M/V Nervous Wreck.” Answer 11 3. Furthermore, the
documents that Howard provided the court with his April 25 letter do not show that Key
Bank holds title to the Boat. Rather, these documents show that Andrew and Royston
financed the purchase of the Boat with a loan from Dimon Financial Services, Inc., dated
May 26, 2004, and that Dimon Financial Services assigned to Key Bank on June 7, 2004,
“all of the fees and payment due and owing under” the loan to Andrew and Royston. Dkt.
57. There is no indication in these documents that Andrew and Royston transferred the

Boat’s title to Key Bank.

15 See n.4, supra

“protected purchaser” of Royston’s stock such that he obtained that “security free of

any adverse claim.”16

10. Under the Delaware Uniform Commercial Code,17 a protected
purchaser means “a purchaser of a certificated or uncertificated security, or interest
therein, who: (1) gives value; (2) does not have notice of any adverse claims to the
security; and (3) obtains control of the certificated or uncertificated security.”18

1 1. All three elements are met here. Benjamin qualifies as a purchaser who
gave value in exchange for Royston’s shares.19 The Company’s January 6, 2016
meeting minutes_signed by Howard, Roberta, and Benjamin_indicate that
Howard and Roberta transferred 500 shares to Benjamin “in consideration” for

“various expenses [incurred] in connection with the Corporation’s principal asset,

M/V Nervous Wreck.”ZO

 

16 6 Dez. C. § 8-303.

17 The Trust was formed in California and it appears that Benjamin, Howard, and Roberta
all reside in California. See, e.g., Verification of Pet’r Benjamin Feldman to Verified Pet.
for Dissolution of Royston, Inc. Pursuant to 8 Del. C. § 273 (Dkt. l); Howard Feldman
Letter (Jan. 17, 2018) (Dkt. 22). Even if California law were to apply to the transfer of
Royston stock to Benjamin, the applicable California law is substantively the same as the
applicable Delaware law. Compare Cal. Com. Code § 8303, with 6 Del. C. § 8-303.

'8 ld. § 8-303(3).
19 “Purchaser” and “value” are broadly-defined terms. See id. §§ 1-201(30), 1-204.
20 Dkt. 56 Ex. B at 2.

12. “Adverse claim” means “a claim that a claimant has a property interest
in a financial asset and that it is a violation of the rights of the claimant for another
person to hold, transfer, or deal with the financial asset.”21 Here, it stands to reason
that Benjamin did not have notice of an adverse claim22 to his shares of Royston
stock (i.e., the purported ownership of 100% of the Company by Andrew’s estate)
given that the Trust asserts that it only recently became aware of this “revelation,”
and Howard and Roberta (and not Benjamin) were the trustees of Andrew’s estate,23

13. Finally, given Benjamin’s receipt of a stock certificate for 500 shares
of Royston, he obtained the requisite control of the shares.24 Because Benjamin
qualifies as a protected purchaser, he holds his 50% stake of Royston free of any
adverse claims. For this reason, and because of the Trust’s previous judicial
admissions that the Trust and Benjamin each held 50% of Royston’s stock, relief

from the court’s prior orders under Rule 60(b)(6) is not warranted25

 

21Id. § 8-102(8)(1).

22 See 6 Del. C. § 8-105(a) (providing definition of notice of adverse claim).

23 Howard Feldman Letter (Apr. 17, 2018) & Andrew Feldman Living Trust (Dkt. 54).

24 See Dkt. 56 Ex. C (stock certificate); 6 Del. C. §§ 8-106(b), 8-301(b) (defining control).

25 Given that Benjamin qualifies as a protected purchaser owning 50% of Royston’s stock,
it is irrelevant whether the other 50% is owned by the Trust (according to the Answer) or
the Andrew Feldman Living Trust (according to Howard’s letter dated April 17, 2018). In
either case, the requirements of 8 Del. C. § 273 are met such that dissolution of the
Company is appropriate

14. For the foregoing reasons, the motion for relief from the court’s March
5, 2018 decision and its orders of March 5, 2018 and April 9, 2018 is DENIED.
Dissolution of the Company shall proceed in accordance with the Plan. To the extent
that the Company is not in good standing with the State of Delaware, the Receiver

is directed to take the necessary steps to correct that situation ` connection with the

  
 

implementation of the Plan.

 

l ?hancellor